        Case 1:20-cv-01136-CCR Document 13-2 Filed 10/15/20 Page 1 of 2




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
__________________________________________
                                          |
KIM-CHEE LLC and                          |
YUP-CHAGI INC. d/b/a MASTER GORINO’S      |
PIL-SUNG TAE-KWON-DO                      |
                                          |
                              Plaintiffs, |                       MOTION FOR EXTENSION
                                          |                          OF PAGE LIMITS
-v-                                       |
                                          |                              Civ. Action No.:
PHILADELPHIA INDEMNITY INSURANCE          |                            1:20-cv-01136-CCR
COMPANY,                                  |
PHILADELPHIA CONSOLIDATED HOLDING |                              Hon. Christina Reiss, Presiding
CORP. a/k/a PHILADELPHIA INSURANCE        |
COMPANIES,                                |                        JURY TRIAL DEMANDED
                                          |
                              Defendants. |
__________________________________________|

       Plaintiffs Kim-Chee LLC and Yup-Chagi Inc. d/b/a Master Gorino’s Pil-Sung Tae-Kwon-

Do (collectively “Plaintiffs”), by and through their attorneys, Duke Holzman Photiadis & Gresens

LLP, hereby moves this Court for an Order extending the page limits for Plaintiffs’ brief in

opposition to the Motion to Dismiss pursuant to Western District of New York Local Rule

7(a)(2)(C).

       PLEASE TAKE FURTHER NOTICE THAT, this motion is submitted on behalf of

Plaintiffs. In support of the application, Plaintiff will rely on (1) this Motion for an extension of

page limits and the supporting papers submitted herewith, including: the Declaration of

Christopher M. Berloth, Esq., dated October 15, 2020.
       Case 1:20-cv-01136-CCR Document 13-2 Filed 10/15/20 Page 2 of 2




Dated: Buffalo, New York
       October 15, 2020

                             DUKE HOLZMAN PHOTIADIS & GRESENS LLP


                             By:   /s/ Christopher M. Berloth
                                   ___________________________
                                   Christopher M. Berloth
                                   Thomas D. Lyons
                                   Attorneys for Plaintiffs
                                   Kim-Chee LLC and
                                   Yup-Chagi Inc. d/b/a
                                   Master Gorino’s Pil-Sung Tae-Kwon-Do
                                   701 Seneca Street, Suite 750
                                   Buffalo, New York 14210
                                   Tel: (716) 855-1111
                                   cberloth@dhpglaw.com
                                   tlyons@dhpglaw.com




                                    -2-
